Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 1 of 21




                 EXHIBIT “1”
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 2 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 3 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 4 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 5 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 6 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 7 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 8 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 9 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 10 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 11 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 12 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 13 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 14 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 15 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 16 of 21
            Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 17 of 21

No records found for the current input
                 ***** Bexar County Centralized Docket System *****
11/03/2020                    - Orders Information -                     11:12:46
JURY FEE PAID                   Case 2020CI19372
Selection:       Case Nbr: 2020CI19372      Qualifier:
 Style: LUCIANO DON vs THE BOEING COMPANY
 Court: 073       Docket Type: EMPLOYMENT-DISCRIMINATION        Status: PENDING
Actions: (A,M,P)        Unpaid Balance:       0.00 Account Number:
    Seq    Date Filed Judge Name           Volume Page Page Cnt     Amount    SOF
                            *** End of Data ***




Enter-PF1---PF2---PF3---PF4---PF5---PF6---PF7---PF8---PF9---PF10--PF11--PF12---
      help retrn main add     build top   bkwrd frwrd bot    TI    BI   quit
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 18 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 19 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 20 of 21
Case 5:20-cv-01294 Document 1-1 Filed 11/03/20 Page 21 of 21
